The majority's holding that R.C. 2743.02(F) does not apply to actions filed pursuant to Section 1983, Title 42, U.S. Code etseq. is erroneous. The Ohio legislature adopted R.C. 9.86, waiving sovereign immunity for the state and its officers and employees only in circumstances where the officer's or *Page 376 
employee's conduct was manifestly outside the scope of his employment or responsibilities, or that the officer or employee acted with malicious purpose, in bad faith, or in a wanton or reckless manner. The phrase under the law of this state does not, perforce, eliminate immunity for the state officer or employee for civil claims simply because the civil action is not based on violation of a particular state law codified by the General Assembly. A Section 1983 action, although based upon violation of a federal statute, is nevertheless an "action thatarises under the law of this state" when filed in a statecourt. It is therefore necessary that the issue of immunity be determined by the Court of Claims pursuant to R.C. 2743.02(F).
The plaintiff is not deprived of compensation for alleged wrongs by the requirements of R.C. 2743.02(F). The statute merely sets forth a procedure to determine immunity. Narduzzi v.Looby (Nov. 6, 1989), Mahoning App. No. CA3, unreported, 1989 WL 137216. R.C. 2743.02(F) applies to federal claims as well as state claims. Mitchell v. Med. College Hosp. of Ohio (Sept. 30, 1991), Lucas App. No. L-90-384, unreported, 1991 WL 192716;Bell v. Newnham (Sept. 14, 1990), Lucas App. No. L-89-373, unreported, 1990 WL 131972; Mullins v. Rower (Mar. 20, 1991), Allen App. No. 1-90-6, unreported, 1991 WL 44174.
I would affirm.